Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Finality
The finality of the rejection on December 22, 2021 is withdrawn in view of the Panel Decision from Pre-Appeal Brief Review on April 11, 2022.  
Response to Amendment
The Reply under 37 CFR 1.116, i.e., the Amendment after Final Rejection filed on February 22, 2022 has been entered.  Please see MPEP § 706.07(e).
Terminal Disclaimer
The terminal disclaimer filed on March 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10527152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office action (OA).
2.	Claims 1-5, 9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitter (US 3,029,661 cited in the Written Opinion of the International Searching Authority (Form PCT/ISA/237) of corresponding application PCT/EP2014/002830) in view of Arisawa et al. (US 20130025405).
Claim 1
Schmitter teaches a gear unit (FIGS. 1-19; 3:27 et seq.) comprising:
a housing (30; FIG. 1; id. 3:31-43) including a housing top part (31; FIG. 1) and a housing bottom part (32), the housing top part (31) having a top wall (71, 72, 31; FIG. 1) that at least partially delimits an interior of the gear unit and is curved and/or concave (at 31 in FIG. 1), an inner side of the housing top part (31) including a groove (80; 4:59-75) adapted to receive oil droplets sprayed up toward the top wall (71, 72, 31) that drip off in or counter to the transverse direction (T in Appendix 1 hereinafter “Ap. 1”) along the top wall (71, 72, 31) into the groove.  Ibid. 1:34-2:24, 4:57-75, 7:70-8:30, claims 1-7.
Schmitter teaches the invention as claimed except that Schmitter does not explicitly teach a slope of the top wall relative to a plane defined by the transverse direction and a longitudinal direction perpendicular to the transverse direction increases greater in the transverse direction with increasing distance from a highest point of the top wall than in the longitudinal direction.
A comparison between Applicant’s FIG. 17 and, e.g., Arisawa’s FIG. 3 shows that Arisawa’s top wall (18) and Applicant’s top wall (171) are both similarly curved.  Thus, Arisawa similarly teaches a slope shown by, e.g., arrows S1, S2 and S3 in Appendix 2 (Ap. 2) of the top wall 18 (¶ 28 et seq.) relative to a plane defined by the transverse direction and a longitudinal direction (Ap. 2) perpendicular to the transverse direction (Ap. 2) increases greater in the transverse direction (Ap. 2) with increasing distance from a highest point of the top wall (Ap.) than in the longitudinal direction (Ap. 2) in order to, inter alia, smoothly guide lubricating oil, effectively reduce air resistance and lubrication oil resistance to suppress power loss (¶¶ 5-16).  See In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) cited in MPEP § 2131.01; and MPEP § 2112(III).
On the other hand, note that the curved top wall of the gear housing that has an increased slope is notoriously well known.  See MPEP § 2144.03 and, e.g., the top wall of the gear housing (16) shown in FIG. 1 of US 20150362024 of Shimazaki et al., the top wall (4) in FIGS. 1 and 3 of DE 29517964 of Meissner, and FIG. 1 of CN 104913024A of Chen et al., and other references cited in the record or cited by other patent offices in Applicant’s corresponding applications. 
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before  the effective filing date (EFD) of the application to form the slope of Schmitter’s top wall  relative to a plane defined by the transverse direction and a longitudinal direction perpendicular to the transverse direction increases greater in the transverse direction with increasing distance from a highest point of the top wall than in the longitudinal direction since it would smoothly guide lubricating oil, effectively reduce air resistance and lubrication oil resistance to suppress power loss as taught or suggested by Arisawa.  The making of the slope of Schmitter’s top wall as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739. See also legal precedent regarding changes in size/proportion in MPEP § 2144.04.
Claim 2
Schmitter’s groove (80) includes a longitudinal groove (80 in FIG. 1) extending in the longitudinal direction (L in Ap. 1) and a transverse groove (80 in FIGS. 3-4 and 8) extending in the transvers direction (T in Ap. 1).
Claim 3
Schmitter’s transverse direction (T in Ap. 1) is aligned parallel to an axis of a shaft (59/60; FIG. 2) of the gear unit.
Claim 4
Schmitter’s top wall (71, 72, 31) is vaulted (FIG. 1).
Claim 5
Schmitter’s groove (80) is adapted to supply lubricating oil from the groove (80) to parts, bearings, and/or toothing parts (FIGS. 1-19; 4:59-75).
Claim 9
Schmitter’s housing top part (71, 72, 31) has a frame-shaped support section (31, 72), the support section (31, 72) being formed integrally with the wall sections (72).  as a casting and/or as a steel casting.  In addition, regarding the process limitation such as “molded” or “casting,” note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985); SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir. 2006); and MPEP § 2113.  Moreover, it is well settled that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326, 328 (CCPA 1973) and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997). Integral is not necessarily restricted to one-piece article.  In re Kohno, 157 USPQ 275 (CCPA 1968). 
	Claim 14
Schmitter teaches a housing cover (71; FIGS. 1 and 5) that closes an opening (70) in the housing top part (71, 72, 31), the opening (70) being surrounded by the frame-shaped support section (31, 72), such that the frame-shaped support section (31, 72) does not directly contact the
opening (70) and is set apart from the opening (70; 4:43-75).
Claim 16
Schmitter’s groove (80) extends around an entire perimeter of the inner side of the housing top part (71, 72, 31; FIGS. 1 and 3-4; see “an L-shaped oil receiving trough 80 mounted on each of the respective wall members of the section 31” in 4:62-71).
Claim 17
Schmitter’s longitudinal groove (80) extends along an entire longitudinal length of the inner side of the housing top part (FIG. 1).
Claim 18
Schmitter’s transverse groove (80) extends along an entire transverse length of the inner side of the housing top part (FIGS. 3-4 and 8).
Claim 19
Schmitter’s transverse groove (80) extends along an entire transverse length of the inner side of the housing top part (FIGS. 3-4 and 8).
3.	Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitter in view of Arisawa as applied to claim 9 above and further in view of Hassler (GB 561,876 also cited in PCT Written Opinion).
Claim 10
Schmitter and Arisawa teach the invention substantially as claimed.  Nevertheless,
Schmitter and Arisawa do not teach a greatest wall thickness of the wall sections being less than a greatest wall thickness of the support section. 
Hassler teaches the greatest wall thickness of the wall sections (side panel unit) 11 being
less than a greatest wall thickness of the support section 8 (FIG. 3) as seen in FIG. 1 in order to,
inter alia, facilitate fabrication (id. 1:20-2:80, 3:62-108, claims 1-8). 
It would have been obvious to the PHOSITA before  the EFD of the application to change the sizes or dimensions of Schmitter’s frame-shaped support section unit such that the greatest wall thickness of the wall sections is less than the greatest wall thickness of the support section in order to, inter alia, facilitate fabrication as taught or suggested by Hassler.  
Claim 11
Hassler teaches the support section (FIG. 1) of the housing top part includes first and second transverse ribs (14; FIG. 1; see Appendix 3 (Ap. 3); id. 2:44-61, 3:33-61), the transverse ribs (14) extending further in a direction parallel to the plane defined by the transverse and longitudinal directions than in any direction transverse to the direction parallel to the plane defined by the transverse and longitudinal directions, the support section having two first ribs (Ap. 3), the two first ribs (Ap. 3) being set apart from each other and in each case being joined to the first transverse rib (Ap. 3), at two points set apart from each other, the first ribs (Ap. 3) extending further in a direction perpendicular to the plane defined by the transverse and longitudinal directions (T and L in Ap. 3) than in any direction transverse to the direction perpendicular to the plane defined by the transverse and longitudinal directions, two second ribs (Ap. 3) being set apart from each other and in each case being joined to the second transverse rib (Ap. 3), at two points set apart from each other, the second ribs extending further in the direction perpendicular to the plane defined by the transverse and longitudinal directions than in any direction transverse to the direction perpendicular to the plane defined by the transverse and longitudinal directions.
Claim 13
Hassler’s first rib is joined at an end area to a bar (8; FIG. 1) and/or to a support bar 8 that is joined at its other end to an end area of a second rib (Ap. 3), another/second first rib (Ap. 3) being joined at an end area to a bar 8 and/or to a support bar 8 that is joined at its other end to an end area of the other second rib 8, the two bars 8 and/or the two support bars 8 being arranged in parallel and set apart from each other (FIG. 1).
Indication of Allowable Subject Matter
Claims 6-8, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kammerer et al. (US 20190170238) teaches a top wall (5) with the slope as claimed.
Response to Arguments
Applicant's arguments filed on February 22, 2022 and March 21, 2022 have been fully considered but they are not persuasive.
The previous rejections set forth in the final OA on December 22, 2021 are withdrawn in view of Applicant’s amendment filed on February 22, 2022 and Applicant’s TD filed on March 21, 2022.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections above.
In view of the foregoing, the application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571)272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vinh Luong/
Primary Examiner, Art Unit 3656